DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/9/21 have been fully considered but they are not persuasive.
Pages 8-13:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Pages 13 and 14:
In response to applicant's argument that Lin and Ehlers could not be combined, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Pages 14 and 15:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Pages 15 and 16:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 7/30/20, with respect to the rejection(s) of claim(s) 1, 11, and 18 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same references, but with a clarification of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 6, 18, 20, 24, 25, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub 2015/0113153) in view of Ehlers (US Pub 2009/0235308).
Referring to claim 1, Lin discloses a method comprising: 
receiving, by a computing device from a user device associated with a user, a request for an episode of a series, wherein the episode is associated with a recap sequence corresponding to a previous episode of the series (paragraphs 6, 37, 40, 41, and 48);
determining, that the previous episode comprises at least one previous episode in an output history associated with the user (paragraphs 6, 37, 40, and 41);
causing, based on the determining, output of the recap sequence without the portions of the sequence corresponding to the at least one previous episode in the output history (paragraphs 48 and 49).
	Lin does not disclose a method wherein the recap sequence corresponds to a plurality of previous episodes of the series; and wherein the portions are one or more.
In an analogous art, Ehlers teaches a method wherein the recap sequence corresponds to a plurality of previous episodes of the series; and wherein the portions are one or more (paragraphs 53 and 54).


Referring to claim 2, Lin does not disclose the method of claim 1, wherein the causing output of the recap sequence comprises, causing removal of the one or more portions of the recap sequence corresponding to the at least one previous episode in the output history.
In an analogous art, Ehlers teaches a method of claim 1, wherein the causing output of the recap sequence comprises, causing removal of the one or more portions of the recap sequence corresponding to the at least one previous episode in the output history (paragraphs 53 and 54).
At the time of the filing, it would have been obvious for one of ordinary skill in the art to add the previous episode recaps taught by Ehlers to the recap displaying method disclosed by Lin.  The motivation would have been to allow users to catch up even if they've missed an episode.

Referring to claim 4, Lin does not disclose the method of claim 1, wherein the causing the output of the recap sequence comprises: causing, before the output, the one or more portions of the recap sequence corresponding to the at least one previous episode in the output history to be replaced with second content.
In an analogous art, Ehlers teaches a method of claim 1, wherein the causing the output of the recap sequence comprises: causing, before the output, the one or more portions of the recap sequence corresponding to the at least one previous episode in the output history to be replaced with second content (paragraphs 53 and 54).


Referring to claim 5, Lin discloses a method of claim 1, further comprising: receiving, from the user, a second request for one or more portions of the recap sequence causing, based on receiving the second request, output of the one of more portions of the recap sequence (figures 2 and 3).

Referring to claim 6, Lin discloses a method of claim 1, wherein the causing the output of the recap sequence is further based on a user preference associated with skipping one or more second recap sequences, wherein the user preference is based on a user viewing history associated with the user (paragraphs 6, 37, 40, and 41).


Claim 18 is rejected on the same grounds as claim 1.

Claim 20 is rejected on the same grounds as claim 2.

	Referring to claim 24, Lin discloses a method of claim 1, wherein the output history is indicative of previously output episodes of the series; and times at which the previously output episodes were output (paragraph 41).

Referring to claim 25, Lin does not disclose a method of claim 1, wherein the at least one previous episode in the output history comprises a second recap sequence.

At the time of the filing, it would have been obvious for one of ordinary skill in the art to add the previous episode recaps taught by Ehlers to the recap displaying method disclosed by Lin.  The motivation would have been to allow users to catch up even if they've missed an episode.

Referring to claim 31, Lin does not disclose a method of claim 1, further comprising: generating a modified recap sequence based on removal of the one or more portions of the recap sequence corresponding to the at least one previous episode in the output history, wherein the causing output of the recap sequence without one or more portions of the recap sequence comprises causing output of the modified recap sequence.
In an analogous art, Ehlers teaches a method of claim 1, further comprising: generating a modified recap sequence based on removal of the one or more portions of the recap sequence corresponding to the at least one previous episode in the output history, wherein the causing output of the recap sequence without one or more portions of the recap sequence comprises causing output of the modified recap sequence (paragraphs 53 and 54).
At the time of the filing, it would have been obvious for one of ordinary skill in the art to add the previous episode recaps taught by Ehlers to the recap displaying method disclosed by Lin.  The motivation would have been to allow users to catch up even if they've missed an episode.

Claims 3, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ehlers as applied to the claims above, and further in view of Dingsor (US Pub 2014/0075312).

In an analogous art, Dingsor teaches a method of claim 1, wherein the causing output of the recap sequence is further based on an elapsed time between the receiving the request for the episode and a time associated with the at least one previous episode in the output history (paragraph 38).
At the time of the filing, it would have been obvious for one of ordinary skill in the art to add the time based information dissemination taught by Dingsor to the information dissemination system disclosed by Lin.  The motivation would have been to not waste the time of a frequent watcher by repeating segments they have already seen.

Referring to claim 26, Lin and Ehlers do not disclose a method of claim 1, wherein the determining that the plurality of previous episodes comprise the at least one previous episode in the output history is based on the at least one previous episode being output within a threshold amount of time prior to receiving the request.
In an analogous art, Dingsor teaches a method of claim 1, wherein the determining that the plurality of previous episodes comprise the at least one previous episode in the output history is based on the at least one previous episode being output within a threshold amount of time prior to receiving the request (paragraph 38).
At the time of the filing, it would have been obvious for one of ordinary skill in the art to add the time based information dissemination taught by Dingsor to the information dissemination system disclosed by Lin.  The motivation would have been to not waste the time of a frequent watcher by repeating segments they have already seen.

.

Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Pub 2015/0113153) in view of Ehlers (US Pub 2009/0235308) in view of Dingsor (US Pub 2014/0075312)..
Claim 11 is rejected on the same grounds as claims 1 and 3.

Claim 16 is rejected on the same grounds as claim 2.

Claim 12 is rejected on the same grounds as claim 5.

Claims 7, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ehlers as applied to the claims above, and further in view of Yarvis (US Pub 2012/0079517).
Referring to claim 7, Lin and Ehlers do not disclose a method of claim 1, wherein causing the output of the recap sequence is further based on a quantity of episodes of the series between the episode and the at least one previous episode in the output history is less than a predetermined value.
In an analogous art, Yarvis teaches a method of claim 1, wherein causing the output of the recap sequence is further based on a quantity of episodes of the series between the episode and the at least one previous episode in the output history is less than a predetermined value (paragraph 26).
At the time of the filing, it would have been obvious for one of ordinary skill in the art to add the number of episode based information dissemination taught by Yarvis to the information dissemination system disclosed by Lin.  The motivation would have been to not waste the time of a frequent watcher by repeating segments they have already seen.


In an analogous art, Yarvis teaches a method of claim 1, wherein the determining that the plurality of previous episodes comprises the at least one previous episode in the output history based on the at least one previous episode in the output history being output within a threshold quantity of episodes prior to receiving the request (paragraph 26).
At the time of the filing, it would have been obvious for one of ordinary skill in the art to add the number of episode based information dissemination taught by Yarvis to the information dissemination system disclosed by Lin.  The motivation would have been to not waste the time of a frequent watcher by repeating segments they have already seen.

	Claim 30 is rejected on the same grounds as claim 27.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Ehlers as applied to claim 1 above, and further in view of Park (US Pub 2009/0055884).
	Referring to claim 22, Lin and Ehlers do not disclose a method of claim 1, wherein the causing the output of the recap sequence is further based on the user device skipping or fast forwarding through content from the at least one previous episode in the output history.
In an analogous art, Park teaches a method of claim 1, wherein the causing the output of the recap sequence is further based on the user device skipping or fast forwarding through content from the at least one previous episode in the output history (paragraph 43; figure 3B).


	Referring to claim 33, Lin discloses a method of claim 1, the plurality of previous episodes corresponds to a plurality of episode indicators; and the determining is based on at least one episode indicator , or the plurality of episode indicators, corresponding  to the at least one previous episode (paragraph 44).

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424